Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/18; 10/9/19; 6/8/20; 3/30/21 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-22, 26-29, 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corrigan (US 9,757,520).
Corrigan discloses: A safety mechanism for a medicament delivery device for mechanical shock absorption, which safety mechanism comprises: a medicament 
the proximal end portion 158 is arranged to expand radially upon compression, to a radial dimension greater than the corresponding dimension of the proximal opening. C5L14-21
the proximal end portion is tubular and has a weakened sidewall (weakened via openings in 172) Figs. 3a,b.
the weakened sidewall comprises through-openings extending in the peripheral direction. Figs. 3a,b
the through-openings extend along a majority of the periphery of the proximal end portion. Figs. 3a,b
the through-openings form a system of through-opening configured to enable axial deformation of the medicament delivery member sleeve. Figs. 3a,b
the system of through-openings includes two oppositely arranged central through-openings, and a first pair and a second pair of elongated through-openings, each of the first pair and the second pair of elongated through-opening 
Claim 26: The safety mechanism as claimed in claim 16, further comprising: a proximal flange 120 that provided at the proximal end of the medicament delivery member sleeve 150, which proximal flange has a first radially flexible arm 172 extending longitudinally in the distal direction, and wherein the housing has a proximal portion arranged between the first radially flexible arm and the outer surface of the medicament delivery member sleeve when the medicament delivery member sleeve is displaced from the extended position to the retracted position, a cover 250 having a distal opening forming a channel arranged to receive the medicament delivery member sleeve and the housing, wherein the channel is dimensioned such that, when the housing is received by the cover, there is a radial distance between the inner surface of the cover and the outer surface of the proximal portion which is less than a radial dimension D of the first radially flexible arm, preventing the medicament delivery member sleeve from obtaining its retracted position. C4L60-C5L33
the first radially flexible arm is arranged to bear against the outer surface of the proximal portion in the retracted position. Fig. 4a
the proximal flange 120 has a body, wherein the first radially flexible arm 172 extends from the body, from a radial distance corresponding to the radial dimension of the outer surface of that portion of the proximal end of the housing which is axially aligned with the first radially flexible arm. Fig. 4a

Claims 30-35, see above rejection.  Weakened side wall and its features and function correspond to the resilient structure 172.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan in view of De La Serna et al. (US 2003/0236502) (“De La Serna”).  Corrigan discloses the invention as substantially claimed but does not directly disclose the medicament delivery member sleeve is arranged to elastically .
According to claim 16, Corrigan also does not directly disclose a container driver locking member rotatable from a first rotational position to a second rotational position, and a first energy accumulating member arranged to bias the medicament delivery member sleeve in the proximal direction, wherein the medicament delivery member sleeve and the container driver locking member are configured such that linear motion of the medicament delivery member sleeve from the extended position to the retracted position is transformed into rotational motion of the container driver locking member from the first rotational position to the second rotational position, wherein the container driver locking member is configured to allow the medicament delivery member sleeve to return to the extended position, and to restrict movement of the medicament delivery member sleeve when the container driver locking member is in the second rotational position.  De La Serna teaches this locking feature 700 which would be an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/Primary Examiner, Art Unit 3783